IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: JILL B. WEINTRAUB 1997  : No. 614 MAL 2014
TRUST                          :
                               :
                               : Petition for Allowance of Appeal from the
PETITION OF: EDWARD FACKENTHAL : Order of the Superior Court
& ANN HAMILTON                 :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.